            Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 AMANDA HERNANDEZ, Individually              §
 and On Behalf of All Others Similarly       §
 Situated,                                   §
                                             §
               Plaintiff,                    §           No._________________
                                             §
 v.                                          §
                                             §
 GLOBAL PRISONER SERVICES,                   §
 LLC d/b/a TEXAS PRISONER                    §
 TRANSPORTATION SERVICES,                    §
                                             §
               Defendant.                    §

                            PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff Amanda Hernandez (referred to as “Plaintiff” or

“Hernandez”) bringing this collective action and lawsuit on behalf of herself and all other

similarly situated employees to recover unpaid overtime wages from Defendant Global

Prisoner Services, LLC d/b/a Texas Prisoner Transportation Services (referred to as “Texas

Prisoner Transportation” or “Defendant”). In support thereof, she would respectfully show

the Court as follows:

                                     I. Nature of Suit

       1.     Hernandez’s claims arise under the Fair Labor Standards Act of 1938, 29 U.S.C.

§§ 201-219 (“FLSA”).
              Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 2 of 11



         2.    The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and general

well-being of workers” 29 U.S.C. § 202(a). To achieve its humanitarian goals, the FLSA

defines appropriate pay deductions and sets overtime pay, minimum wage, and recordkeeping

requirements for covered employers. 29 U.S.C. §§ 206(a), 207(a), 211(c).

         3.    Defendant failed to pay Plaintiff and other similarly situated employees for all

hours worked in violation of the FLSA.

         4.    Defendant further violated the FLSA by employing Plaintiff and other similarly

situated nonexempt employees “for a workweek longer than forty hours [but refusing to

compensate them] for [their] employment in excess of [forty] hours … at a rate not less than

one and one-half times the regular rate at which [they are or were] employed.” 29 U.S.C. §

207(a)(1).

         5.    Additionally, Defendant violated the FLSA by failing to maintain accurate time

and pay records for Plaintiff and other similarly situated nonexempt employees as required by

29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

         6.    Hernandez brings this collective action under 29 U.S.C. § 216(b) on behalf of

herself and all other similarly situated employees to recover unpaid regular and overtime

wages.

                                  II. Jurisdiction & Venue

         7.    The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 216(b) because it arises under the FLSA, a federal statute.


                                             -2-
             Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 3 of 11



       8.      Venue is proper in this district and division pursuant to 28 U.S.C. § 1391(b)(1),

(2) because Defendant reside in the San Antonio Division of the Western District of Texas

and/or a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

the San Antonio Division of the Western District of Texas.

                                          III. Parties

       9.      Amanda Hernandez is an individual who resides in Bexar County, Texas and

who was employed by Defendant during the last three years.

       10.     Global Prisoner Services, LLC d/b/a Texas Prisoner Transportation Services is

a Tennessee company that may be served with process by serving its registered agent: Thor

Catalogne, at 108 E. Highway 79, Thrall, Texas 76578. Alternatively, if the registered agent

of Global Prisoner Services, LLC d/b/a Texas Prisoner Transportation Services cannot with

reasonable diligence be found at the company’s registered office, Global Prisoner Services,

LLC d/b/a Texas Prisoner Transportation Services may be served with process by serving the

Texas Secretary of State pursuant to TEX. BUS. ORG. CODE § 5.251 and TEX. CIV. PRAC. &

REM. CODE § 17.026.

       11.     Whenever it is alleged that Defendant committed any act or omission, it is

meant that Defendant’s officers, directors, vice-principals, agents, servants or employees

committed such act or omission and that, at the time such act or omission was committed, it

was done with the full authorization, ratification or approval of the Defendant or was done in

the routine and normal course and scope of employment of the Defendant’s officers, directors,

vice-principals, agents, servants or employees.


                                              -3-
             Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 4 of 11



                                           IV. Facts

       12.     Defendant contracts with local and state governments to perform inmate

transportation services between prisons and other facilities; it does business in the territorial

jurisdiction of this Court.

       13.     Defendant employed Plaintiff as an Extradition Officer.

       14.     Plaintiff’s job duties were primarily manual labor in nature, requiring little to

no official training, much less managerial skill or power.

       15.     Plaintiff’s job duties included transporting inmates between prisons and other

facilities in passenger vans weighing less than 10,001 pounds.

       16.     Plaintiff was employed by Defendant from approximately October 2017 to June

2018 and again from January 2019 to February 2019.

       17.     During Hernandez’s employment with Defendant, she was engaged in

commerce or the production of goods for commerce.

       18.     During Hernandez’s employment with Defendant, the company had employees

engaged in commerce or in the production of goods for commerce or had employees handling,

selling or otherwise working on goods or materials that had been moved in or produced for

commerce by others.

       19.     During Hernandez’s employment with Defendant, the company had an annual

gross volume of sales made or business done of at least $500,000.

       20.     Defendant paid Hernandez on an hourly basis.




                                              -4-
               Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 5 of 11



         21.    Defendant required Hernandez and other extradition officers to work off-the-

clock.

         22.    If Plaintiff worked a 24-hour period, recorded on her timesheets, Defendant

would only pay her for 22 hours.

         23.    If Plaintiff or other extradition officers indicated they worked 24-hours,

Defendant would deduct a minimum of two hours.

         24.    These deductions occurred multiple times per workweek, depending on the

number of days Plaintiff and the other extradition officers worked.

         25.    In other words, Plaintiff and the other extradition offers were not paid for all

hours worked in violation of the FLSA.

         26.    During Hernandez’s employment with Defendant, she regularly worked in

excess of forty hour per week.

         27.    Defendant knew or reasonably should have known that Hernandez worked in

excess of forty hours per week.

         28.    Defendant did not pay Hernandez overtime “at a rate not less than one and one-

half times the regular rate at which [she was] employed.” 29 U.S.C. § 207(a)(1).

         29.    Instead, Defendant required Plaintiff and other extradition officers to work off-

the-clock and/or manipulated their time records to reflect fewer hours than they actually

worked.

         30.    Defendant knew or reasonably should have known that Hernandez and the

other extradition officers were not exempt from the overtime provisions of the FLSA.


                                              -5-
             Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 6 of 11



       31.       Defendant failed to maintain accurate time and pay records for Hernandez as

required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

       32.       Defendant knew or showed a reckless disregard for whether its pay practices

violated the FLSA.

       33.       Defendant is liable to Hernandez for her unpaid overtime wages, liquidated

damages and attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

       34.       All extradition officers employed by Defendant are similarly situated to

Hernandez because they (1) have similar job duties; (2) regularly worked in excess of forty

hours per week; (3) are not paid all of their regular hours and/or overtime for the hours they

work in excess of forty per week as required by 29 U.S.C. § 207(a)(1) and (4) are entitled to

recover their unpaid overtime wages, liquidated damages and attorneys’ fees and costs from

Defendant pursuant to 29 U.S.C. § 216(b).

        V. Count One—Failure to Pay Overtime in Violation of 29 U.S.C. § 207(a)

       35.       Hernandez adopts by reference all of the facts set forth above. See, FED. R.

CIV. P. 10(c).

       36.       During Hernandez’s employment with Defendant, she was a non-exempt

employee.

       37.       As a non-exempt employee, Defendant was legally obligated to pay Hernandez

“at a rate not less than one and one-half times the regular rate at which [she was] employed[]”

for the hours that she worked over forty in a workweek. 29 U.S.C. § 207(a)(1).




                                              -6-
             Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 7 of 11



       38.       Defendant did not pay Hernandez overtime as required by 29 U.S.C. §

207(a)(1) for the hours she worked in excess of forty per week.

       39.       Instead, Defendant either did not pay Plaintiff at all for the hours she worked

in excess of 22 hours per day and/or manipulated Plaintiff’s time records to reflect fewer hours

worked per week.

       40.       In other words, Defendant paid Hernandez for her overtime at a rate less than

one and one-half times the regular rate at which she was in employed in violation of the FLSA.

       41.       If Defendant classified Hernandez or the other extradition officers as exempt

from the overtime requirements of the FLSA, they were misclassified because no exemption

excuses the Defendant’s noncompliance with the overtime requirements of the FLSA.

       42.       Defendant knew or showed a reckless disregard for whether its pay practices

violated the overtime requirements of the FLSA. In other words, Defendant willfully violated

the overtime requirements of the FLSA.

                      VI. Count Two—Failure to Maintain Accurate Records in
                              Violation of 29 U.S.C. § 211(c)

       43.       Hernandez adopts by reference all of the facts set forth above. See, FED. R.

CIV. P. 10(c).

       44.       The FLSA requires employers to keep accurate records of hours worked by and

wages paid to nonexempt employees. 29 U.S.C. § 211(c); 29 C.F.R. pt. 516.

       45.       In addition to the pay violations of the FLSA described above, Defendant also

failed to keep proper time and pay records as required by the FLSA.



                                               -7-
             Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 8 of 11



                           VII. Count Three—Collective Action Allegations

       46.       Hernandez adopts by reference all of the facts set forth above. See, FED. R.

CIV. P. 10(c).

       47.       On information and belief, other employees have been victimized by

Defendant’s violations of the FLSA identified above.

       48.       These employees are similarly situated to Hernandez because, during the

relevant time period, they held similar positions, were compensated in a similar manner and

were denied regular wages at their regular rate and overtime wages at one and one-half times

their regular rates for hours worked over forty in a workweek.

       49.       Defendant’s policy or practice of failing to pay regular and overtime

compensation is a generally applicable policy or practice and does not depend on the personal

circumstances of the putative class members.

       50.       Since, on information and belief, Hernandez’s experiences are typical of the

experiences of the putative class members, collective action treatment is appropriate.

       51.       All employees of Defendant, regardless of their rates of pay, job titles or

locations in which they worked who were not paid at their regular rates for all hours worked

and/or at a rate less than one and one-half times the regular rates at which they were employed

for the hours that they worked over forty in a workweek are similarly situated. Although the

issue of damages may be individual in character, there is no detraction from the common

nucleus of liability facts. The Class is therefore properly defined as:




                                              -8-
             Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 9 of 11



               All current and former extradition officers who were not paid all
               regular and/or overtime compensation during the last three years.

       52.     Defendant is liable to Hernandez and all other extradition officers for the

difference between what it actually paid them and what it was legally obligated to pay them.

       53.     Because Defendant knew and/or showed a reckless disregard for whether its pay

practices violated the FLSA, Defendant owes Hernandez and the members of the putative

class their unpaid overtime wages for at least the last three years.

       54.     Defendant is liable to Hernandez and the members of the putative class in an

amount equal to their unpaid overtime wages as liquidated damages.

       55.     Defendant is liable to Hernandez and the members of the putative class for their

reasonable attorneys’ fees and costs.

       56.     Hernandez has retained counsel who are well versed in FLSA collective action

litigation and who are prepared to litigate this matter vigorously on behalf of her and all other

putative class members.

                                              VII. Prayer

       57.     Hernandez prays for the following relief:

                  a. an order allowing this action to proceed as a collective action under 29
                     U.S.C § 216(b);

                  b. judgment awarding Hernandez and the members of the putative class all
                     unpaid overtime compensation, liquidated damages, attorneys’ fees and
                     costs;

                  c. postjudgment interest at the applicable rate;

                  d. incentive awards for any class representative(s); and



                                              -9-
Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 10 of 11



     e. all such other and further relief to which Hernandez and the putative
        class may show themselves to be justly entitled.




                             - 10 -
           Case 5:19-cv-00374 Document 1 Filed 04/10/19 Page 11 of 11



                                              Respectfully Submitted,

                                              MOORE & ASSOCIATES


                                              By:
                                                    Melissa Moore
                                                    State Bar No. 24013189
                                                    Federal Id. No. 25122
                                                    Curt Hesse
                                                    State Bar No. 24065414
                                                    Federal Id. No. 968465
                                                    Lyric Centre
                                                    440 Louisiana Street, Suite 675
                                                    Houston, Texas 77002
                                                    Telephone: (713) 222-6775
                                                    Facsimile: (713) 222-6739

                                              ATTORNEYS FOR PLAINTIFF
Of Counsel:

Bridget Davidson
State Bar No. 24096858
Federal Id. No. 3005005
MOORE & ASSOCIATES
440 Louisiana Street, Suite 675
Houston, Texas 77002
Telephone: (713) 222-6775
Facsimile: (713) 222-6739




                                     - 11 -
